Citation Nr: 0915109	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety disorder prior to November 15, 2005, and a rating in 
excess of 70 percent from November 15, 2005, forward.

2.  Entitlement to an effective date earlier than October 18, 
2000, for the assignment of a 30 percent rating for anxiety 
disorder.  

3.  Entitlement to an earlier effective date for the award of 
a total disability rating for individual unemployability 
(TDIU).  

4.  Entitlement to an earlier effective date for the award of 
Dependents' Educational Assistance (DEA) under 38 U.S.C. 
Chapter 35.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2001 and June 2007 
by the Department of Veterans Affairs (VA) Milwaukee, 
Wisconsin, Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in January 2007 (i.e. a video hearing).  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1. Prior to August 30, 2004, the Veteran's symptoms for 
anxiety disorder are not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, beyond that contemplated by a 30 percent 
rating.

2. From August 30, 2004, the Veteran's symptoms for anxiety 
disorder more nearly approximated the degree of occupational 
and social impairment contemplated by a 70 percent schedular 
rating, and no higher.

3. The Veteran did not perfect an appeal from the May 1980 
rating decision that granted service connection for anxiety 
neurosis and assigned a noncompensable evaluation.

4. A formal claim for an increased rating for the Veteran's 
psychiatric disorder was received on October 18, 2000.

5. The earliest effective date for the establishment of a 30 
percent schedular evaluation for anxiety disorder is October 
18, 2000, the date of receipt of claim.

6. Entitlement to TDIU began August 30, 2004, at the 
earliest.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent prior to 
August 30, 2004, have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9440 (2008).

2. The criteria for a rating of 70 percent, but no higher, 
for anxiety disorder from August 30, 2004, forward, have been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9440 
(2008).

3. The criteria for an effective date earlier than October 
18, 2000, for the assignment of a 30 percent evaluation for 
anxiety disorder have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

4.  The criteria for an effective date prior to August 30, 
2004, for the grant of TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

5.  The criteria for an effective date prior to August 30, 
2004, for the award of DEA have not been met.  38 U.S.C.A. § 
5110, (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.400 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Claim for an Increased Rating

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In December 2000, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran which provided notice of what 
the evidence needed to demonstrate, of his and VA's 
respective duties in obtaining evidence, and of the types of 
relevant evidence that he should provide, or ask the VA to 
obtain for his claims of increased rating for anxiety 
disorder.  In March 2006, the AOJ sent a letter which 
provided the Veteran with notice that disabilities are rated 
on the basis of diagnostic codes and informed him of the need 
to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Then, in December 
2008, the AOJ sent a letter which provided the Veteran with 
the specific rating criteria for evaluating the anxiety 
disorder and how (based on what symptomatology) each rating 
percentage is assigned.  The Board notes that the Veteran was 
not specifically informed to submit medical or lay evidence 
demonstrating the effect a worsening of his anxiety disorder 
has on his employment and daily life.  The Board finds that 
no prejudice resulted, however, because the Veteran was told 
to submit evidence indicative of how the anxiety disorder 
affects the Veteran, to include how it affects his ability to 
work, and the Veteran was provided notice of the appropriate 
rating criteria, which explicitly include effect on 
employment and daily life.  The Board notes that the March 
2006 and December 2008 notice letters postdated the initial 
adjudication.  No prejudice resulted, however, as the claim 
was subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records, providing personal hearings, and 
providing VA examinations.  Additionally, the Board notes 
that after the Veteran informed the VA that he had applied 
for (and been denied) Social Security Administration (SSA) 
benefits, the VA requested the records, and after learning 
the records were not available, informed the Veteran that the 
records were not available and asked him to submit any SSA 
records in his possession.  See, e.g., September 2005 Report 
of Contact; December 2008 letter.  The Board does not know of 
any outstanding relevant evidence; thus, it finds the issue 
ready for adjudication.  

Claim for Earlier Effective Dates 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
United States Court of Appeals of the Federal Circuit has 
held that this duty does not apply once the underlying claim 
is granted, however.  In those cases, further notice as to 
downstream questions is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this case, the 
claims for earlier effective dates are all downstream 
questions; thus, there is no duty to notify.  

In any event, however, the Board notes that the Veteran was 
provided with notice of how to establish an earlier effective 
dates for the claims in March 2006 and September 2007 
letters, and the claims were subsequently readjudicated.  
Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant medical records and provided the 
Veteran a personal hearing.  The VA has also informed the 
Veteran that there are no SSA records of record and has 
requested that the Veteran submit any SSA records in his 
possession.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Anxiety

For historical purposes, it is noted that service connection 
was established for anxiety disorder by the RO in a May 1980 
decision, based on evidence that the Veteran's anxiety 
disorder was incurred in service.  A noncompensable 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  In October 
2000, the Veteran submitted a claim, contending that a 
compensable rating was warranted.  The Veteran was 
subsequently awarded a 30 percent rating effective October 
18, 2000, and a 70 percent rating effective November 15, 
2005.  See September 2005 and June 2006 rating decisions.  
The Veteran claims that still higher evaluations are 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the Veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, due to symptoms 
such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  
Id.  The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In connection with the current appeal, the evidentiary record 
shows that the Veteran was first seen by VA in August 1999 
because he was unemployed and homeless after his girlfriend 
threw him out of her apartment.  He denied that he had a 
substance abuse problem and said that he just needed a place 
to stay.  He returned to the VA medical facility in September 
1999 seeking domiciliary placement.  At that time, he denied 
any prior substance abuse treatment and said that he did not 
think he needed any, but that family members thought he did.  
A VA detoxification inpatient staffing note in September 1999 
indicated, in essence, that the Veteran was benefit-seeking 
and that his behavior was problematic.  The Veteran made 
frequent intrusions upon staff member's time, inappropriately 
tried to gain favors from case managers other than his own, 
refused to agree to treatment plans, objected to standard 
inpatient policies, and was preoccupied with obtaining 
treatment for back pain and breathing problems which appeared 
out of proportion to any injury.  He admitted to cocaine and 
alcohol use prior to admission but said he could quit anytime 
he wanted, and that his only problems were with VA staff.  
The Veteran was discharged from the program later in 
September 1999, for failure to comply with team 
recommendations.

The Veteran was subsequently voluntarily admitted to VA 
domiciliary care in October 2000.  On mental status 
examination, he was well groomed, cooperative, alert, and 
well oriented.  His speech and behavior were normal and his 
affect appropriate.  He denied any suicidal or homicidal 
ideations, his thinking was logical and relevant, and he was 
capable of abstract thinking.  The Veteran had no unusual 
thought content and had good attention and concentration.  
His insight, memory, and intelligence were normal.  The 
Veteran denied any prior psychiatric treatment of any kind 
(see November 2000 inpatient note).

On VA examination in December 2000, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's social, medical, and employment 
history.  The Veteran reported problems with his nerves and 
being easily excitable and said that others sometimes 
misunderstood his actions as being aggressive.  On mental 
status examination, the Veteran displayed no signs, symptoms, 
or manifestations of any psychiatric impairment.  He was 
alert, well oriented, polite, cooperative, and well groomed.  
His speech and content of thought were relevant, logical and 
clear, and his concentration was good.  His intelligence 
appeared average and his memory was grossly intact except for 
dates and sequences of events when he was under the influence 
of drugs and alcohol.  The Veteran denied any problems with 
confusion, disorientation, hallucinations, etc. when sober.  
The examiner commented that the Veteran's complaints 
regarding his "nerves" appeared to be more an issue of 
frustration rather than anxiety per se.  The examiner also 
noted that while the Veteran was generally dissatisfied and 
unhappy about his circumstances, he did not demonstrate any 
evidence of clinical depression and denied any suicidal 
ideations.  The diagnoses included polysubstance abuse, in 
remission while monitored as an inpatient, and chronic 
adjustment disorder related to his polysubstance abuse.  A 
Global Assessment of Functioning Scale (GAF Scale) score of 
55 was indicated.  The examiner noted that the Veteran's 
substance abuse and other self-regulation deficiencies 
rendered him disinterested in maintaining any employment 
other than brief temporary jobs as circumstances dictated.

In March 2001, the Veteran was transferred from the VA 
Alcohol and Drug Treatment Program to the Community 
Transition Program.  However, he did not actively participate 
in the program and often skipped or was late for training, 
and was irregularly discharged from the program for poor work 
performance and noncompliance with his treatment plan.

On VA examination in April 2002, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's history and the clinical 
findings on examination.  The Veteran was well groomed, 
cooperative, and responded to all questions.  The clinical 
findings on examination were not materially different from 
those reported on the December 2000 VA examination report.  
The examiner indicated that while the Veteran complained of 
significant anxiety, he did not demonstrate any signs of 
anxiety or depression and did not meet the criteria for 
anxiety disorder.  The Veteran's major struggles appeared to 
be with his polysubstance abuse issues.  The diagnoses 
included adjustment disorder with mixed emotional features, 
and polysubstance abuse in remission.  The Global Assessment 
of Functioning (GAF) score was 77 for the current and past 
year.

The evidence showed that the Veteran was admitted to a 
private medical facility in June 2002 after expressing 
ruminations of suicide while intoxicated.  The Veteran was 
discharged the following day and voluntarily admitted to a VA 
facility.  At that time, the Veteran reported that he had 
been homeless since 2000 and unemployed.  On admission, he 
displayed mild paranoid ideations without systematized 
delusions, and endorsed auditory hallucinations.  His affect 
was full and animated and there was no evidence of any true 
thought disorder.  He was alert and well oriented with intact 
concentration and fund of knowledge.  His insight and 
judgment were impaired.  On the second day of admission, the 
Veteran reported that he had the best sleep in a long time 
and that his auditory hallucinations had decreased.  The 
examiner noted that the Veteran's hallucinations ceased 
rather quickly and that he denied any suicidal intent or 
plan.  The Veteran's foci during his three day stay were on 
various somatic complaints related to physical problems.  
There was no evidence of significant vegetative signs of 
depression, and the Veteran was eating and sleeping well.  On 
the third day, the Veteran request to be discharged so that 
he could keep an appointment with his primary care provider.  
The diagnosis at discharge was primary characterologic 
pathology with paranoid and narcissistic traits.

When examined by VA in September 2002, the examiner indicated 
that the claims file was reviewed and provided a description 
of the Veteran's complaints, medical history, and clinical 
findings.  The Veteran complained of auditory hallucinations, 
irritability, and chronic pain due to physical problems, and 
he indicated that there was a conspiracy against him in his 
domiciliary care.  On mental status examination, the Veteran 
was alert and well oriented.  His concentration was 
relatively intact and his behavior was appropriate.  He was 
appropriately dressed, well groomed, and relatively 
cooperative.  His memory was grossly intact, though his self-
reported history was somewhat limited to his point of view.  
His speech was rambling and circumstantial, and he focused on 
his physical disabilities and his anger and resentment 
issues.  His thought process was sometimes disjointed and he 
kept returning to somatic and anger issues, noting that what 
would help his anger would be if VA paid him what he was due.  
His affect was labile and his mood was anxious and angry.  
The examiner commented that he agreed with the prior VA 
psychiatrist's diagnosis that the Veteran had adjustment 
disorder related to his homelessness, lack of income, and his 
polysubstance recovery.  However, the Veteran's auditory 
hallucinations seemed to suggest a psychotic thought process, 
and he opined that the Veteran's condition was more 
reflective of a schizoaffective disorder.  The GAF score was 
40.

When examined by VA in January 2004, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the Veteran's complaints, medical history, and 
clinical findings.  The Veteran reported that he was anxious 
and depressed, and that he was sometimes jittery and nervous.  
He said he was easily provoked and when that happened he 
heard voices telling him what to do.  When questioned 
further, he said that they were not really voices, but rather 
thoughts that were very uncharacteristic of him and he 
reported that he wondered where they came from.  The clinical 
findings on mental status examination were not materially 
different from those reported on the prior VA examinations, 
other than the finding that the Veteran was animated while 
expressing his frustration with perceived injustices by the 
government, to include not receiving disability compensation 
to the degree he believed he was entitled to.  There was no 
evidence of psychosis, and he denied any auditory or visual 
hallucinations other than his thoughts which he felt were 
inconsistent with his personality and therefore not his own.  
Although the Veteran described his mood as anxious, the 
examiner indicated that it ranged more from between euphoria 
and anger, and that his affect was generally labile.  Some of 
the Veteran's stories had a mild paranoia to them.  The 
examiner noted that the results from psychological testing 
suggested over-reporting of symptoms to a significant degree 
in an attempt to present himself in more distress than was 
actually present.  The examiner indicated that he consulted 
with another psychologist who also concluded that the test 
results were likely invalid.  The diagnoses included history 
of polysubstance dependence, in remission, and adjustment 
disorder secondary to a long history of alcohol and drug 
dependence.  The GAF score was 55, due to the Veteran's 
difficulties and poor social and vocational history.

Based on a thorough review of all the reports of record, 
personality testing, and the current examination, the 
examiner opined that the Veteran did not meet the full 
criteria for a diagnosis of anxiety disorder under the 
criteria of DSM-IV.  He noted that his opinion was consistent 
with and support by the findings and conclusions of the VA 
examiner in December 2000, and that the Veteran suffered more 
from low frustration tolerance and difficulty managing his 
quick temper and anger, rather than from a mood disorder.  
Similar to the earlier report, the examiner noted that there 
were no overt signs of anxiety; only the Veteran's complaints 
with examples that did not back up an anxiety diagnosis.

When examined by VA in August 2005, the Veteran reported 
increased stressors over the past few months due to his 
mother being ill and his financial situation.  He denied any 
consumption of alcohol in the last year and a half and said 
that his medications had helped reduce his symptoms.  On 
examination, the Veteran appeared quite tense and nervous 
throughout the interview.  There was no evidence of any 
impairment of thought process, though he appeared to be 
somewhat tangential and rambling in discussing his current 
problems.  The Veteran denied any delusions or 
hallucinations, or any suicidal or homicidal ideations.  He 
was well oriented and his behavior was appropriate and calm 
during the examination.  The Veteran was able to maintain his 
personal hygiene and other basic activities of daily living.  
His memory was intact, and his intellectual function appeared 
normal.  His speech was somewhat pressured at times, but he 
was logical and relative.  The Veteran appeared to have 
panic-like episodes at times and he denied any impulse 
control problems.  The examiner commented that the Veteran's 
polysubstance abuse in the past may have made it difficult to 
differentiate a more clear diagnosis and that his personality 
traits may have also made it difficult to determine the 
degree of his anxiety versus other aspects of his diagnostic 
picture.  He noted that the Veteran had been sober since the 
last VA examination, and believed that his current anxiety 
features were due to an anxiety disorder.  The diagnoses 
included anxiety disorder, and alcohol and cocaine 
dependence, in full remission.  On Axis II, the diagnosis was 
narcissistic and antisocial traits.  The GAF score was 55.  
The examiner commented that it was not possible to separate 
the general GAF score for all of his psychiatric diagnoses 
from his anxiety disorder.

The Veteran's complaints and the clinical findings on VA 
psychiatric examination in May 2006 were not materially 
different from those reported on the August 2005 examination 
report.  The Veteran reported that he was worried about his 
hepatitis and that he had a "fear of dying."  He also 
reported that is symptoms were steadily getting worse.  The 
Veteran was well oriented, his memory was grossly intact, and 
his rate and flow of speech was normal.  He denied any 
suicidal or homicidal ideations.  The diagnoses included 
general anxiety disorder and antisocial and narcissistic 
traits per record.  The GAF score was 50.  The examiner 
opined that "based on the Veteran's report and review of the 
pertinent records, the Veteran's anxiety [was] at such a 
level that he is unable to function adequately and complete 
tasks properly."  The examiner noted that the Veteran's 
medications caused "extreme drowsiness and lethargy" which 
made it difficult for the Veteran's to get himself out of his 
house and to complete simple tasks.  Thus, the examiner found 
that it was unlikely-based on the extreme anxiety, occasional 
auditory hallucinations, and extreme drowsiness from 
medication-that the Veteran would be able to sustain gainful 
employment in his current state.  

Another VA examination was conducted in October 2007, and the 
record indicates that the clinical findings were similar to 
those discussed above.  The examiner indicated that the 
claims file was reviewed and provided a detailed description 
of the Veteran's complaints, medical history, and clinical 
findings.  The record reflects the Veteran's history of being 
unable to work because of anxiety, medication, and his 
constant pain and fatigue, and the Veteran indicated that he 
would have problems working with other people because things 
would set him off.  He stated that he did not work well under 
pressure.  The record reflects that the Veteran was "quite 
loud and boisterous", sometimes irritable, and frustrated.  
The Veteran reported that he had daily symptoms of anxiety to 
a high severity.  The Veteran also reported that he lived 
alone and that he did not get out of the apartment much, 
though he did indicate that he socialized with a couple of 
friends and had close relationships with his family.  Mental 
status examination revealed impairment of communication in 
that the Veteran had loud pressured speech and would get 
stuck in certain topics.  Thought processes appeared linear 
and logical, however, and the Veteran responded to direct 
questions.  The Veteran denied any delusions or 
hallucinations, and the examiner noted that the Veteran did 
not demonstrate any symptoms of hallucinations or delusions.  
Behavior was appropriate with the exception of the Veteran's 
loud speech and upset mood.  The Veteran denied suicidal or 
homicidal thoughts.  He stated that he does struggle with 
maintaining minimal personal hygiene and other basic 
activities of daily living, especially when he is feeling 
anxious.  The examiner noted that the Veteran had noticeably 
long fingernails but hygiene otherwise appeared appropriate.  
The Veteran was oriented to person, place, and time.  He 
endorsed some short-term memory problems and obsessive and 
ritualistic behaviors.  The Veteran described having daily 
panic attacks for many years.  The Veteran reported that he 
was "very depressed" about his situation, and he indicated 
that he had a lot of anxiety.  He denied impaired impulse 
control.  The examiner diagnosed the Veteran with anxiety 
disorder, not otherwise specified, to include symptoms of 
generalized anxiety disorder, obsessive compulsive disorder, 
and panic disorder, and assigned a GAF score of 50.  The 
examiner reported that the Veteran's anxiety disorder was 
"quite severe" and he indicated that the Veteran presented 
"a very mixed picture of both marginal and below marginal 
functioning."  The examiner stated that the Veteran's 
anxiety disorder resulted in deficiencies in most of the 
following areas:  work, school, family relations, judgment, 
and mood, and the examiner stated that he believed the 
Veteran's anxiety disorder would pose fairly serious 
vocational limitations.  

The evidentiary record includes numerous VA outpatient notes 
showing treatment for various maladies, including psychiatric 
problems from 2000 to 2008.  The clinical findings pertaining 
to his psychiatric treatment showed essentially the same 
clinical findings as reported on the VA psychiatric 
examinations discussed above.  The reports showed that the 
Veteran was cooperative, well oriented, and alert.  His 
personal hygiene was fair to good, his affect was 
appropriate, his speech normal though often hyperverbal, and 
his thought processes were intact.  Additionally, the records 
reflect the Veteran's negative history as to suicidal or 
homicidal ideation.  The records also reflect that the 
Veteran was assigned GAF scores between 50 and 60, with a 
predominant score of 55.  See, e.g., January 2009 GAF score 
summary.  

The Veteran's testimony at the personal hearings at the RO in 
October 2003 and April 2006, and before the undersigned 
acting member of the Board in January 2007 was essentially 
the same and included a description of his symptoms and the 
affects that his psychiatric disorder has had on him over the 
years.

Entitlement to a Rating in Excess of 30 prior to August 30, 
2004

From the date of receipt of the Veteran's claim for increase 
in October 2000 to August 30, 2004, the competent medical 
evidence of record does not show the frequency, severity, or 
duration of psychiatric symptoms necessary for an increased 
rating of 50 percent or higher under the criteria cited 
above.  The material question at issue is whether the Veteran 
had sufficient occupational and social impairment to disrupt 
his performance of occupational tasks to the extent set forth 
in the rating criteria described above for a higher 
evaluation of 50 percent or greater.  In this regard, it must 
be remembered that disability ratings are intended to 
compensate for reductions in earning capacity as a result of 
the specific disorder.  The percentage ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2006).

In this case, the clinical findings from all of the medical 
reports prior to August 30, 2004, failed to showed any 
significant signs, symptoms, or manifestations of anxiety 
disorder.  Mental status examinations on VA examinations in 
December 2000, April and September 2002, and January 2004, as 
well as the numerous VA outpatient notes through August 2004, 
showed relatively few psychiatric symptoms, manifested 
principally by complaints of nervousness and frustration.  
All of the reports showed that the Veteran was alert, well 
oriented, cooperative, and well groomed.  His rate and flow 
of speech was normal, his content of thought was relevant and 
logical, and his concentration was good.  His memory was 
grossly intact, and he denied any problems with confusion, 
disorientation, or hallucinations.

Of the four VA examinations conducted from 2000 to August 
2004, only the January 2004 examiner provided an in-depth 
discussion and analysis of the Veteran's complaints, 
symptoms, and the results from psychological tests.  As 
discussed above, the examiner indicated that the Veteran 
tried to show his disability was more severe than was 
actually present by over-reporting and exaggerating his 
symptoms.  For example, the examiner noted that while the 
Veteran claimed to have auditory hallucinations, upon further 
questioning, he explained that they were not really "voices" 
but "thoughts" which he felt were uncharacteristic of his 
personality.  The examiner also noted that while the Veteran 
gave several examples of incidents that exasperated his 
anxiety and frustration, his descriptions were more 
consistent with a very low frustration tolerance and poor 
anger management rather than true anxiety.  The examiner also 
noted that his conclusions were consistent with the findings 
by the December 2000 VA examiner.

Concerning the Veteran's claimed hallucinations, the Board 
notes first, that the Veteran has not been consistent in 
reporting this "manifestation" and, in fact, denied any such 
symptoms when examined by VA in December 2000 and April 2002.  
The first reported complaint of auditory hallucinations was 
when the Veteran was admitted for ruminations of suicide 
after a relapse to drinking in June 2002.  When examined by 
VA in July 2002, the examiner did not question the Veteran 
about his claimed auditory hallucinations and accepted the 
assertion without any explanation.  In fact, the claimed 
auditory hallucinations were the primary basis for the 
examiner's diagnosis of schizoaffective disorder at that 
time.  Furthermore, just as on the two earlier and the 
subsequent VA examinations, the examiner did not find any 
basis for a diagnosis of anxiety disorder.

That is, the four VA examiners who evaluated the Veteran from 
2000 to 2004 found that the Veteran did not meet the criteria 
(or at least the full criteria) for a diagnosis of anxiety 
disorder.  Although the examiner in December 2000 offered a 
GAF score of 50, he attributed the score to the Veteran's 
polysubstance abuse and not to a service-connected 
disability.  Similarly, VA psychologists in April 2002 and 
January 2004 opined that the Veteran's psychiatric problems 
were due to adjustment disorder related to his unemployment 
and struggles with polysubstance abuse.  The psychologist in 
January 2004, pointed to specific reasons for his opinion 
that the Veteran did not have anxiety disorder, and indicated 
that he had serious reservations as to the Veteran's ability 
to provide reliable information regarding the actual degree 
of disability.

As to the September 2002 diagnosis of schizoaffective 
disorder, the Board finds that this opinion is not only 
inconsistent with the medical findings and conclusions of all 
of the healthcare provider's who have examined the Veteran 
during the pendency of this appeal, but was based primarily 
on the Veteran's self-described claim of auditory 
hallucinations which have been evaluated and discredited as a 
true psychotic symptom.  The only time the Veteran has been 
described as exhibiting any psychotic symptoms was at the 
time of his relapse of alcohol consumption in 2002.  All 
other medical reports of record have indicated that there was 
no evidence of a psychosis.

The Board also notes that while the Veteran claims that he 
does not like to be around people and keeps to himself, he 
has reported, often on the same examination, that he enjoys 
playing cards, shooting pool, talking to family members on 
the phone, that occasionally attends church and bible study, 
and that he sometimes visits with friends.  (See April 2002 
and January 2004 VA examination reports and October 2003 
hearing transcript).

As to the reported attempted suicide, the facts surrounding 
this incident do not suggest that his actions were those of a 
person trying to commit suicide.  That is, the Veteran 
testified that he went to a bridge earlier in the day to jump 
off but couldn't do it when he was sober, so he went and 
bought some beer, presumably to complete the act.  However, 
he didn't go back to the bridge and instead went over to a 
friend's house where he continued drinking for several hours.  
The police report of that incident showed that he arrived at 
his friend's house at 8:30 pm in an intoxicated state, and 
that he continued to drink until after midnight.  Contrary to 
the Veteran's testimony that his two friends had left the 
room before he tried to jump out the window, the report 
showed that he and his friend were using a computer when the 
Veteran suddenly started to climb up on the computer saying 
he wanted to jump out the window.  His friend pulled him down 
and called the police, obviously out of a sense of concern 
that the Veteran would do something stupid in his intoxicated 
state.  Whether or not the above incident represented an 
actual suicide attempt is questionable at best.  Moreover, he 
has repeatedly denied any suicidal ideations, intent, or plan 
on the several VA examinations and numerous outpatient 
treatment notes discussed above.

In the instant case, aside from the one documented incident 
of alcohol relapse in June 2002, the competent medical 
evidence prior to August 30, 2004, failed to demonstrate any 
signs or symptoms of anxiety disorder and no symptoms, such 
as, flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
memory, judgment, or abstract thinking; disturbances of 
motivation and mood or difficulty in establishing and 
maintaining effective work and social relationships.

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  However, the Board is 
not required to assign a rating based merely on such score.  
See 38 C.F.R. § 4.126(a).  In the Board's opinion, the 
clinical findings do not support a finding that the Veteran 
has serious social and occupational functioning for reasons 
discussed above.  Accordingly, the Board concludes that the 
Veteran does not meet or nearly approximate the level of 
disability required for a rating in excess of 30 percent at 
any time prior to August 30, 2004.  

The Board has also considered whether the claim for an 
increased rating warrants extraschedular consideration.  An 
extraschedular rating may be assigned where there is evidence 
of exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected disorder, which would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  In other words, the schedular 
criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the Veteran's anxiety 
disorder.  The evidence does not suggest that the appellant's 
anxiety disorder has required frequent periods of 
hospitalization; rather, the evidence indicates that the 
Veteran was only hospitalized on one occasion during this 
appellate period, and the Board notes that the 
hospitalization was not even linked to an exacerbation of the 
Veteran's anxiety disorder.  Additionally, the record 
contains no competent evidence that the appellant's anxiety 
disorder caused marked interference with employment or 
otherwise produces unrecognized impairment suggesting 
extraschedular consideration is indicated.  

The Board notes that the 2000 VA examiner stated that "the 
Veteran's substance abuse and other self-regulation 
deficiencies rendered him disinterested in maintaining any 
employment other than brief temporary jobs as circumstances 
dictated".  This statement does not indicate that the 
Veteran's anxiety disorder precludes the Veteran from working 
however, or even that the anxiety disorder per se impairs the 
Veteran's ability to work.  In fact, the statement does not 
even offer any insight into the occupational effect of the 
Veteran's anxiety disorder; it is solely concerned with the 
effects of the Veteran's substance abuse and "other self-
regulation deficiencies".  Furthermore, even if the 
statement were interpreted to include the Veteran's anxiety 
disorder, the Board notes that the statement does not suggest 
that the anxiety disorder resulted in "marked" interference 
with employment; rather, its language suggests that the 
Veteran was able to maintain employment but he did not do so 
due to lack of interest.  

In sum, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  Thus, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Entitlement to a Rating in Excess of 70 from August 30, 2004, 
Forward

After reviewing the evidence of record, the Board concludes 
that the Veteran's psychiatric disability picture beginning 
on August 30, 2004, was more consistent with the criteria for 
a 70 percent evaluation, and no higher.

A VA outpatient report on August 30, 2004, indicated that the 
Veteran's depression and anxiety had worsened and included a 
diagnosis of anxiety disorder.  On VA examination in August 
2005, the examiner noted that the Veteran's symptoms had been 
fairly consistent in the past and had been attributed to his 
polysubstance abuse by various VA psychiatrists and 
psychologists.  However, the examiner noted that the Veteran 
had not had any substance abuse issues for the past year and 
a half or so, and opined that his current symptoms were due 
to anxiety disorder.  Although the clinical findings on 
mental status examination were not materially different from 
the prior examinations and showed essentially no objective 
findings of any significant psychiatric impairment, the Board 
is not permitted to make a medical judgment as to the 
etiology of his current symptoms.  In this case, the VA 
examiner opined that the Veteran's current symptoms were due 
to anxiety disorder and that the current level of functioning 
was consistent with a GAF score of 55.  A GAF score between 
51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  After reviewing the evidence of record, the Board 
concludes that the Veteran's psychiatric disability picture 
more closely approximates the criteria for a 70 percent 
schedular rating, and no higher, from the date of the VA 
outpatient note on August 30, 2004, which showed increased 
disability which was related to anxiety disorder.

A rating higher than 70 percent is not warranted, however.  
The records contain no findings of total impairment, and the 
reported symptoms do not approximate the disability picture 
created by the 100 percent rating.  There is no objective 
evidence of gross impairment in thought processes, memory, or 
speech; disorientation to time, person, or place; total 
isolation; loss of contact with reality; or grossly 
inappropriate behavior.  Additionally, the records do not 
report any delusions, inappropriate behavior, or suicidal or 
homicidal ideation, and there is no evidence that the Veteran 
poses a persistent danger to himself or others.  The Board 
also notes that the records reflect the assigned GAF scores, 
which range from 50 to 60, indicate findings of less than 
total impairment.  

The Board notes that the Veteran has reported that he has 
difficulty keeping clean and that a 2006 VA examiner has 
opined that the Veteran's anxiety rendered him "unable to 
function adequately and complete tasks properly".  An 
examiner's assessment of the severity of the condition, must 
be considered in light of the actual symptoms of the 
Veteran's disorder, however, and in this case, the medical 
records do not report any objective findings suggestive of an 
inability to maintain personal hygiene and they do not 
otherwise suggest that the Veteran is unable to function 
adequately or complete tasks properly.  Moreover, the Board 
notes that the 2006 VA examiner's assessment is not 
corroborated by the 2007 VA examiner who indicated that the 
Veteran's anxiety disorder, while serious with "fairly 
serious vocational limitations", was less than total.  In 
sum, the Board finds that the evidence of record does not 
suggest the degree of severity of symptoms contemplated for 
total social and occupational impairment; thus, a 100 percent 
schedular evaluation is not warranted at any time during the 
pendency of this appeal.

The Board has also considered whether the claim for an 
increased rating warrants extraschedular consideration.  An 
extraschedular rating may be assigned where there is evidence 
of exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected disorder, which would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  In other words, the schedular 
criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the Veteran's anxiety 
disorder.  The evidence does not suggest that the appellant's 
anxiety disorder has required frequent, let alone any, 
hospitalization during this appellate period, and the 
occupational impairment caused by the anxiety disorder is 
already contemplated by the rating criteria.  Additionally, 
the evidence does not indicate that the Veteran's anxiety 
disorder otherwise produces unrecognized impairment 
suggesting extraschedular consideration is warranted.  The 
Board notes that the evidence includes a 2006 VA examiner's 
opinion that the Veteran's anxiety disorder is "at such a 
level that he is unable to function adequately and complete 
tasks properly".  The objective evidence does not support 
that conclusion, however, and the Board finds that the 
disability picture created by the Veteran's anxiety disorder 
is appropriately reflected by the current rating.  Thus, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met for any part of the appellate 
period.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Effective Dates for the Awards of Increased Ratings

Effective dates for increases in compensation, which include 
assignments of TDIU, are assigned in accordance with 38 
C.F.R. § 3.400(o) (implementing 
38 U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however.  If evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation, the effective date shall be 
the date of the factually ascertainable increase rather than 
the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 
C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  
Additionally, 
38 C.F.R. § 3.155(a) provides that any communication or 
action from a claimant, indicating an intent to apply for one 
or more benefits under the laws administered by the VA, may 
be considered an informal claim.  Such informal claims must 
identify the benefit sought.  

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  
38 C.F.R. § 3.155(a),  When considering "informal claims" 
based on medical records, the "date of claim" will be the 
date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, 
or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Earlier Effective Date of the 30 percent Rating for Anxiety 
Disorder

Historically, it is noted that in March 1998, the RO granted 
service connection for anxiety neurosis and assigned a 
noncompensable evaluation.  The Veteran did not appeal the 
decision and did not file any additional claims for VA 
benefits until October 2000.

A formal claim for an increased rating was received on 
October 18, 2000.  Thereafter, the Veteran was examined by VA 
on several occasions, most recently in May 2006, and the RO 
obtained all private and VA medical records identified by the 
Veteran.  The VA medical records showed that the Veteran was 
voluntarily admitted to a detox unit in September 1999, but 
was discharged from the program after a few weeks because he 
refused to comply with program requirements.  The few 
clinical records at that time did not include any psychiatric 
findings or assessment of the Veteran's psychiatric state.  
He was subsequently admitted to Domiciliary care for 
polysubstance abuse in October 2000.

By rating action in September 2005, the RO assigned an 
increased rating to 30 percent for the Veteran's anxiety 
disorder, effective from October 18, 2000, the date of 
receipt of the claim for increase.  The Veteran disagreed 
with the effective date assigned and argued at the personal 
hearing in October January 2007, that the award should be 
made effective from the date of his discharge from service.

In this case, the Veteran submitted a claim for an increased 
rating on October 18, 2000.  The clinical findings on VA 
examinations in December 2000, April and September 2002, and 
January 2004, failed to show any signs or symptoms of anxiety 
disorder or any evidence suggesting that there had been an 
increase in the service-connected disorder.  The first 
medical evidence indicating that there had been an increase 
in the Veteran's service-connected anxiety disorder was the 
August 2005 VA examination report.  As indicated above, the 
VA examiner at that time noted that the Veteran's psychiatric 
symptoms on the earlier VA examinations had been attributed 
to his polysubstance abuse and not to the service-connected 
anxiety disorder.  However, he opined that since the Veteran 
had been abstinent for the past year and a half, he believed 
that his current symptoms were related to the service- 
connected anxiety disorder.  Thereafter, the RO assigned a 30 
percent evaluation, effective October 18, 2000, from the date 
of receipt of the claim for increase.

At this point, it should be noted that the RO found the 
appropriate effective date for the 30 percent rating to be 
the date of receipt of the claim for increase rather than the 
date it was factually ascertainable that entitlement arose, 
as evidenced by the August 2005 VA examination opinion, and 
despite the governing legal criteria that provides to the 
contrary.

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).

In this regard, the Board has carefully reviewed all medical 
records from 1980 to October 2000, and has been unable to 
identify any correspondence or medical evidence subsequent to 
the May 1980 rating decision and prior to October 2000, which 
could be interpreted as an informal claim for an increased 
rating.  After reviewing the numerous VA medical reports from 
August 1999 to October 2000, the Board finds no objective 
evidence which would tend to show an "ascertainable" increase 
in the Veteran's anxiety disorder, prior to October 18, 2000.  
During the time frame in question, the Veteran was evaluated 
by VA on numerous occasions, but failed to demonstrate any 
psychiatric signs, symptoms, or manifestations which were 
attributed to the service-connected anxiety disorder.  As 
there is no objective evidence showing an "ascertainable" 
increase in disability within one year of the date of the 
formal claim, or for that matter, at anytime prior to August 
2004, there can be no basis for the assignment of an earlier 
effective date.

Absent assertions of clear and unmistakable error in a prior 
rating decision, there is no basis upon which the Board may 
assign an effective date earlier than October 18, 2000, for 
the Veteran's anxiety disorder.

After review of all the evidence of record, the Board finds 
that there is no earlier date within the one-year prior to 
October 18, 2000, on which it could be factually ascertained 
that a 30 percent schedular evaluation for anxiety disorder 
was warranted.  Accordingly, the Board concludes that the 
criteria for an effective date prior to October 18, 2000, for 
an increased rating to 30 percent for anxiety disorder have 
not been met.

Earlier Effective Date for the Award of TDIU 

A formal claim for TDIU was received on April 18, 2006.  In a 
June 2006 rating decision, the RO granted TDIU, effective 
November 16, 2005, which was the date the RO determined the 
VA medical records showed entitlement to TDIU.  The Veteran 
did not appeal the effective date assigned.  Subsequently, in 
a June 2007 rating decision, however, the RO determined that 
an earlier effective date-August 30, 2004-was warranted based 
on the now-vacated May 2007 Board decision which had assigned 
a 70 percent rating for anxiety effective August 30, 2004.  
The Veteran then appealed the June 2007 rating decision, 
contending that an effective date earlier than August 30, 
2004, was warranted for the award of TDIU. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Based on the Board's decision above which grants an earlier 
date for the award of 70 percent for anxiety disorder, the 
Veteran first meets the schedular criteria for TDIU as of 
August 30, 2004; prior to August 30, 2004, the Veteran never 
has a combined rating in excess of 40 percent for the 
service-connected pseudofolliculitis barbae (at 0 percent 
effective May 9, 2003, and 10 percent effective January 28, 
2004), residuals of laceration to the right calf (at 10 
percent), and anxiety disorder (at 30 percent).  

Notwithstanding the fact that the Veteran did not meet the 
schedular requirements for TDIU prior to August 30, 2004, the 
Board must still consider whether he was unemployable due to 
service-connected disabilities prior to that date:  an 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a TDIU on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that August 30, 2004, is the earliest date that TDIU is 
warranted.  Prior to this date, the evidence does not show 
that the Veteran's service-connected anxiety disorder, 
pseudofolliculitis barbae, or residuals of laceration to the 
right calf caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
service-connected disabilities.  38 C.F.R. § 3.321(b).  

The Board notes that the evidence contains statements which 
can be construed as informal claims of TDIU prior to April 
18, 2006.  The evidence clearly indicates that an award of 
TDIU is not warranted until August 30, 2004, however; thus, 
based on applicable VA caselaw and regulation, the claim for 
an earlier effective date for the award of TDIU must be 
denied.  

Effective Dates for the Award of DEA 

Except as provided in subsections (b) and (c), effective 
dates relating to awards under Chapter 35 shall, to the 
extent feasible, correspond to effective dates relating to 
awards of disability compensation.  38 U.S.C.A. § 5113.  
Subsection (b) provides that when determining the effective 
date of an award under Chapter 35 for an individual described 
in paragraph (b)(2) of 38 U.S.C.A. § 5113, based on an 
original claim, VA may consider the individual's application 
as having been filed on the eligibility date of the 
individual if that eligibility date is more than one year 
before the date of the initial rating decision.  For these 
purposes "eligibility date" means the date on which the 
individual became an eligible person as defined by 
38 U.S.C.A. § 3501(a)(1), and "initial rating decision" means 
a decision by VA that establishes the veteran's total 
disability as permanent in nature. 
38 U.S.C.A. § 5113(3).

In the case of a veteran who is alive, the conditions for 
basic eligibility for DEA include: (1) the veteran's 
discharge from service under conditions other than 
dishonorable; and (2) the veteran's having a permanent total 
service- connected disability.  38 C.F.R. § 3.807(a).  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  38 C.F.R. § 3.340(a) (2008).  
Permanence of disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b) (2007).  
The term "total disability permanent in nature" for the 
purpose of DEA benefits means any disability rated total for 
the purposes of disability compensation which is based on an 
impairment reasonably certain to continue throughout the life 
of the disabled person.  38 U.S.C.A. § 3501(a)(7) (West 
2002).

The Veteran does not have a permanent total service-connected 
disability until August 30, 2004, which is the currently 
assigned effective date for the award of DEA.  As such, an 
earlier effective date is not warranted, and the claim must 
be denied.  


ORDER

An evaluation in excess of 30 percent for anxiety disorder 
prior to August 30, 2004, is denied.

Effective August 30, 2004, an evaluation of 70 percent, but 
no greater, for anxiety disorder is granted.  

An effective date earlier than October 18, 2000, for the 
assignment of an increased rating of 30 percent for anxiety 
disorder is denied.  

An effective date earlier than August 30, 2004, for the award 
of TDIU is denied.  

An effective date earlier than August 30, 2004, for the award 
of DEA is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


